 1   ROBERT S. GIANELLI, #82116
     JOSHUA S. DAVIS, #193187
 2   ADRIAN J. BARRIO, #219266
     GIANELLI & MORRIS, A Law Corporation
 3   550 South Hope Street, Suite 1645
 4   Los Angeles, California 90071
     Tel: (213) 489-1600; Fax: (213) 489-1611
 5   rob.gianelli@gmlawyers.com
     joshua.davis@gmlawyers.com
 6   adrian.barrio@gmlawyers.com
 7   Attorneys for Plaintiff
 8   JACQUELINE ADAN, on behalf of herself and
     all others similarly situated
 9
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
10   A Limited Liability Partnership
     MOE KESHAVARZI, Cal. Bar No. 223759
11   JOHN T. BROOKS, Cal. Bar No. 167793
     ROBERT J. GUITE, Cal. Bar No. 244590
12   ANDREA N. FEATHERS, Cal. Bar No. 287188
     333 South Hope Street, 43rd Floor
13   Los Angeles, California 90071-1422
     Tel: (213) 620-1780; Fax: (213) 620-1398
14   mkeshavarzi@sheppardmullin.com
     jbrooks@sheppardmullin.com
15   rguite@sheppardmullin.com
     afeathers@sheppardmullin.com
16
     Attorneys for Defendant
17   Kaiser Foundation Health Plan, Inc.
18
                                     UNITED STATES DISTRICT COURT
19
                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
20
21
     JACQUELINE ADAN, on behalf of herself              )     CASE NO.: 4:17-cv-01076-HSG (MEJx)
22   and all others similarly situated,                 )     Assigned to Hon. Haywood S. Gilliam, Jr.
                                                        )
23                         Plaintiff,                   )     JOINT STIPULATION AND REQUEST
                                                        )     TO CONTINUE CASE MANAGEMENT
24
          v.                                            )     CONFERENCE; [PROPOSED] ORDER
25                                                      )
                                                        )     Current Date:   November 13, 2018
26   KAISER FOUNDATION HEALTH PLAN,                     )     Requested Date: December 18, 2018
     INC.,                                              )
27                      Defendant.                      )
     ____________________________________               )
28


                         Joint Stipulation and Request To Continue CMC [CN: 4:17-cv-1076-HSG]
 1                                         JOINT STIPULATION
 2           WHEREAS, on March 6, 2018 the Court issued an order granting in part and denying in
 3   part Kaiser Foundation Health Plan, Inc.’s (“Kaiser’s”) Motion to Dismiss, and set a case
 4   management conference for April 3, 2018, at 2:00 p.m. (Dkt. No. 37);
 5           WHEREAS, pursuant to the joint request and stipulation of the parties, this Court continued
 6   the April 3, 2018 case management conference to Tuesday, April 24, 2018 at 2:00 p.m. and ordered
 7   that the due date for the joint case management statement be continued to April 17, 2018;
 8           WHEREAS, in its March 6, 2018 order granting in part and denying in part Defendant’s
 9   Motion to Dismiss, the Court asked the parties to address whether it would be productive for the
10   parties to renew their ADR efforts earlier than the October 2018 deadline contained in the parties’
11   Joint CMC Statement filed on June 22, 2017, among other issues;
12           WHEREAS, prompted by the Court’s inquiry, the parties began engaging in settlement
13   negotiations and therefore requested continuance of the Case Management Conference;
14           WHEREAS, on April 16, 2018, the Court granted the parties’ stipulation to continue the
15   Case Management Conference to July 17, 2018, with the case management statement due July 10,
16   2018;
17           WHEREAS, on July 11, 2018, the Court granted the parties’ stipulation to continue the Case
18   Management Conference to October 2, 2018, with the case management statement due on
19   September 25, 2018;
20           WHEREAS, on September 26, 2018, the Court granted the parties’ stipulation to continue
21   the Case Management Conference to November 13, 2018, with the case management statement due
22   on November 6, 2018;
23           WHEREAS, the parties’ settlement discussions are at a standstill;
24           WHEREAS, the exhaustion process contemplated by the Court’s March 6, 2018 Order did
25   not commence while settlement discussions were ongoing but now has commenced, and Kaiser
26   requested additional information from Plaintiff, including photographs that were received by
27   Kaiser’s counsel on October 30, 2018, to consider as part of Plaintiff’s submissions. The parties
28   believe that a reasonable continuance of the Case Management Conference for approximately thirty


                                                          1
                      Joint Stipulation and Request To Continue CMC [CN: 4:17-cv-1076-HSG]
 1   (30) days will enable Kaiser to consider Plaintiff’s submissions and attempt to complete the initial
 2   review so that the parties may assess the outstanding issues and develop a plan for moving forward;
 3          THEREFORE, IT IS HEREBY STIPULATED AND RESPECTFULLY REQUESTED that
 4   this Court continue the November 13, 2018 case management conference to Tuesday, December 18,
 5   2018 at 2:00 p.m., and that the due date for the joint case management statement be continued to
 6   Tuesday, December 11, 2018. The parties will address the issues itemized by the Court in its March
 7   6, 2018 order in the parties’ joint case management statement.
 8
 9
     DATED: November 2, 2018                                        GIANELLI & MORRIS
10
11
                                                              By:   /s/ Adrian J. Barrio
12                                                                  ROBERT S. GIANELLI
                                                                    JOSHUA S. DAVIS
13                                                                  ADRIAN J. BARRIO
                                                                    Attorneys for Plaintiff
14
15
     DATED: November 2, 2018                           SHEPPARD MULLIN RICHTER & HAMPTON
16
17                                                            By:    /s/ Robert J. Guite
                                                                    MOE KESHAVARZI
18
                                                                    JOHN T. BROOKS
19                                                                  ROBERT J. GUITE
                                                                    ANDREA N. FEATHERS
20                                                                  Attorneys for Defendant Kaiser
                                                                    Foundation Health Plan, Inc.
21
22
23
24
25
26
27
28


                                                          2
                      Joint Stipulation and Request To Continue CMC [CN: 4:17-cv-1076-HSG]
 1
 2                                       SIGNATURE CERTIFICATION
 3            As the attorney e-filing this document, I hereby certify that this document is acceptable to
 4   Defendants’ counsel Robert J. Guite and that I have his authorization to affix his electronic signature
 5   to this document.
 6
 7   DATED: November 2, 2018                                           GIANELLI & MORRIS

 8
                                                                 By:   /s/ Adrian J. Barrio_
 9                                                                     ROBERT S. GIANELLI
                                                                       JOSHUA S. DAVIS
10
                                                                       ADRIAN J. BARRIO
11                                                                     Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                             3
                         Joint Stipulation and Request To Continue CMC [CN: 4:17-cv-1076-HSG]
 1
 2                                            [PROPOSED] ORDER
 3            In accordance with the above Stipulation of the parties which is herby incorporated by
 4   reference, and for good cause appearing therefore, the Court orders as follows:
 5            IT IS HEREBY ORDERED that the case management conference set for November 13,
 6   2018 at 2:00 p.m. be continued to December 18, 2018 at 2:00 p.m. The due date for the joint case
 7   management statement is continued to December 11, 2018.
 8
 9   DATED: November ____,
                        5 2018
                                                                                     _
10                                                                    Honorable Haywood S. Gilliam, Jr.
                                                                      United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                            4
                        Joint Stipulation and Request To Continue CMC [CN: 4:17-cv-1076-HSG]
